 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    RONALD ROSS,                                   Case No. 2:13-cv-01562-JCM-CWH
12                      Petitioner,                  ORDER
13           v.
14    RENEE BAKER, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion to extend deadline (third request) (ECF No.

18   69), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion to extend deadline

20   (third request) (ECF No. 69) is GRANTED. Petitioner will have through April 29, 2019, to file

21   and serve a response to the motion to dismiss (ECF No. 64).

22          DATED: April 22, 2019.
23                                                             ______________________________
                                                               JAMES C. MAHAN
24                                                             United States District Judge
25

26
27

28
                                                     1
